Martin, J.
The plaintiff sent a 93A letter to the defendant concerning a complaint that arose from a rental of the defendant’s house by the plaintiff. The evidence indicates that the plaintiff received a receipt for the 93A letter. The defendant later did not claim a certified letter that was sent to his last known address. The defendant did not return numerous phone calls that were made to a phone number where she had an answering machine. The defendant could not be contacted at her last known address by a constable who made a search for the defendant at an address given to the plaintiff by the real estate agent of the defendant. The plaintiff then under the statute, with the permission of the Court, published notice of suit.
Judgment entered against the defendant by default on July 6, 1994. One year after entry of judgment, the defendant filed a motion to set aside the judgment which was denied. We affirm.
We find, as a fact, that the plaintiff did everything reasonably calculated to give proper notice to the defendant, Liarikos v. Mello, 418 Mass. 669 (1994); and Boston v. James, 26 Mass. App. Ct. 625 (1988).
We find no abuse of discretion and affirm the trial judge.